Citation Nr: 0615975	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  02-02 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right hip 
disability.

2.  Entitlement to service connection for inguinal hernia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1953, and May 1953 to April 1968.

This matter came to the Board of Veterans' Appeals (Board) 
from May 2000 and January 2002 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The case was remanded by the Board in August 2004.

Although a claim of service connection for post-traumatic 
stress disorder (PTSD) was also initially in appellate 
status, this benefit was granted by rating decision in 
January 2006.  The issue is therefore no longer in appellate 
status.


FINDINGS OF FACT

1.  The veteran does not have a current right hip disability 
related to his active duty service.

2.  The veteran does not have an inguinal hernia related to 
his active duty service.


CONCLUSIONS OF LAW

1.  Right hip disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  Inguinal hernia was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  A May 2000 rating decision denied 
entitlement to service connection for right hip disability, 
and upon enactment of the VCAA issued another rating decision 
in January 2002 which continued the denial of service 
connection, and also denied entitlement to service connection 
for inguinal hernia.  With regard to his claimed inguinal 
hernia, a VCAA letter was issued to the veteran in October 
2001 prior to issuance of the AOJ decision.  A June 2003 VCAA 
letter was issued to the veteran with regard to his claimed 
right hip disability.  Moreover, pursuant to an August 2004 
Remand, another VCAA letter was issued to the veteran in 
August 2004 with regard to both issues.  The VCAA letters 
notified the veteran of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The veteran was 
also asked to clarify whether he had intended to claim 
entitlement to service connection for ventral hernia in lieu 
of inguinal hernia, and whether he had intended to claim 
entitlement to service connection for right hip muscle hernia 
in lieu of a right hip disability.  In September 2004, the 
veteran submitted a written response noting that he had no 
further evidence to submit in support his claims of service 
connection for 'right hip condition' and 'inguinal hernia.'  
The veteran did not respond to the RO's inquiry for 
clarification.  

The Board finds that any defect with respect to the timing of 
the VCAA notices requirement was harmless.  Although the 
notice provided to the veteran in June 2003 was not given 
prior to the first AOJ adjudication of the claim of right hip 
disability, the notice was provided prior to initial 
certification of the veteran's claim to the Board.  
Additionally, as noted, the issues were remanded in August 
2004, and thereafter, the RO issued another VCAA letter to 
the veteran in August 2004.  The contents of these notices 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial to 
the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  
       
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims of service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating nor the type of evidence 
necessary to establish an effective date.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant VCAA letters in October 2001, June 2003, and August 
2004, in which it advised the veteran of the evidence 
necessary to support his service connection claims.  Since 
the Board concludes below that the preponderance of the 
evidence is against entitlement to service connection for 
right hip disability and inguinal hernia, any questions as to 
the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service VA treatment records.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  

As will be discussed in more detail below, the Board has 
determined that an examination or opinion is not necessary 
with regard to the service connection claims on appeal.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Right hip disability

Service medical records reflect that in July 1951, the 
veteran sustained a herniated muscle, vastus group, in the 
right leg.  A clinical record reflects that he had some 
weakness in the fascia of the right rectus femoris muscle, 
which bulged out on contraction.  The lesion, however, did 
not bother the veteran much and the examiner indicated that 
no surgery was necessary at that time.  An x-ray examination 
showed that there was no definite evidence of bony pathology, 
and there was no definite soft tissue mass visualized.  

Reports of Medical Examination conducted in February and May 
1953 reflect that the lower extremities were clinically 
evaluated as normal, and do not reflect any diagnoses related 
to the right hip.  

An April 1959 service medical record reflects that the 
veteran strained his right knee and thigh.  On examination, 
there was tenderness on the lateral side of the knee joint, 
and tenderness on the thigh.  Range of motion was good.  The 
impression was muscle leg strain.  

Reports of Medical Examination conducted in May 1961, April 
1962, and October 1964 reflect that the lower extremities 
were clinically evaluated as normal, and do not reflect any 
diagnoses related to the right hip.  

A March 1966 service medical record reflects a diagnosis of 
bursitis left hip, however, there were no findings or 
complaints related to the right hip.  

A January 1967 service medical record reflects that in 
February 1966 the veteran sustained a fracture of the left 
tibial plateau.  It was treated with a cast and followed by 
progressive ambulation.  Upon physical examination in 
January, the diagnoses rendered were fracture, left tibial 
plateau, healed; osteoarthritis, left knee; and, atrophy of 
the left thigh.  

A Report of Medical Examination conducted in June 1967, 
reflects that the veteran's lower extremities were clinically 
evaluated as normal, other than an old plateau fracture of 
the left knee and a diagnosis of osteoarthritis of the left 
knee.  

In November 1967, the veteran underwent an examination for 
retirement purposes from the U.S. Army.  His lower 
extremities were clinically evaluated as normal, and the 
examination report does not reflect any diagnosis related to 
the right hip.

In April 1999, the veteran filed a claim of service 
connection for 'right hip conditions,' noting that the 
condition began in 1966.  In his VA Form 9 submitted in March 
2002, the veteran claimed that a diagnosis of osteoarthritis 
of the right hip was rendered in 1968.

The Board has reviewed the entirety of the service medical 
records and post-service medical evidence of record, and 
there are no objective findings of any right hip disability.  
During service in July 1951, he sustained a herniated muscle 
in the right thigh, however, subsequent service medical 
records and examination reports do not reflect any further 
treatment or diagnoses related to his herniated muscle.  
Likewise, the veteran strained his right knee and thigh in 
April 1959, however, subsequent service medical records and 
examination reports do not reflect any complaints or 
treatment related to his right knee and thigh.  His service 
medical records reflect that he sustained a left knee injury 
in service, and service connection is in effect for plateau 
fracture of the left knee with osteoarthritis, rated 10 
percent disabling effective April 16, 1999.  Service medical 
records also reflect that as a result of his left knee 
injury, he incurred atrophy of the left thigh.  Thus, 
although service medical records reflect a herniated muscle 
in the right thigh in July 1951 and a right thigh strain in 
April 1959, service medical records are devoid of any 
complaints or treatment related to the right hip.  Moreover, 
examinations performed in May 1961, April 1962, October 1964, 
and June 1967 are devoid of any diagnoses related to the 
right hip.  The service medical records do reflect a 
diagnosis of osteoarthritis related to the left knee in June 
1967, but again no diagnosis related to the right hip.  The 
November 1967 separation examination reflects that his lower 
extremities were clinically evaluated as normal, and there is 
no diagnosis related to the right hip.  

The veteran underwent a VA examination in December 2001 
pertaining to the left knee and left hip, however, the 
veteran did not voice any complaints related to the right 
hip.  The examiner diagnosed left knee osteoarthritis and 
left hip osteoarthritis.

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology of any claimed right hip disability.  The service 
medical records do not reflect a right hip disability nor any 
complaints related to the right hip.  Because the evidence 
does not establish that the veteran suffered "an event, 
injury or disease in service" as it relates to his claim of 
service connection, it is not necessary to obtain a VA 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In other words, absent such evidence, the 
Board finds it unnecessary to require the veteran to report 
for a VA medical examination or to ask a medical expert to 
review the record because any examination report or medical 
opinion could not provide competent evidence of the 
incurrence of a right hip disability in service.

In the August 2004 VCAA letter, the veteran was requested to 
clarify whether he had intended to claim entitlement to 
service connection for right hip muscle hernia in lieu of 
right hip disability, however, responded that he had no 
further evidence to submit with regard to his 'right hip 
condition.'  In any event, subsequent to his April 1959 right 
thigh strain, post-service medical records do not reflect any 
right thigh disability.  The veteran has repeatedly 
referenced a right hip disability, however, the objective 
medical evidence does not reflect any such disability.  It 
does not appear that he has ever claimed entitlement to 
service connection for a left hip disability, such issue is 
not before the Board.  The Board finds that based upon a 
thorough review of the veteran's service medical records and 
post-service medical evidence of record, the objective 
medical evidence does not reflect any current diagnosis of a 
right hip disability, nor is there any evidence that any 
claimed right hip disability is related to the veteran's 
period of service.  Consequently, the benefit-of-the- doubt-
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Inguinal hernia

As discussed hereinabove, service medical records reflect 
that in July 1951, the veteran sustained a herniated muscle, 
vastus group, in the right leg.  A clinical record reflects 
that he had some weakness in the fascia of the right rectus 
femoris muscle, which bulged out on contraction.  The lesion, 
however, did not bother the veteran much and the examiner 
indicated that no surgery was necessary at that time.  An x-
ray examination showed that there was no definite evidence of 
bony pathology, and there was no definite soft tissue mass 
visualized.  

Reports of Medical Examination conducted in February 1953, 
May 1953, May 1961, April 1962, October 1964, and June 1967 
do not reflect any diagnosed hernia condition, to include 
inguinal hernia.  The veteran's November 1967 separation 
examination also is devoid of any reference to an inguinal 
hernia.  A Report of Medical History completed by the veteran 
in November 1967 reflects that he checked the 'No' box with 
regard to 'rupture/hernia.'  

In November 2002, the veteran underwent a VA examination.  
The examiner noted that he presented to the examination due 
to a ventral hernia.  He reported having a ventral hernia 
since May 1968, when he left the military.  He reported that 
the hernia had not gotten any bigger over the years, however, 
it had been of continual nuisance to him.  An abdominal 
examination revealed a rather enlarged 10 x 6 centimeter 
ventral hernia in the left lower quadrant of his abdomen.  
The examiner's impression was a large ventral hernia.  He was 
asymptomatic from this.  The examiner recommended no further 
treatment or assessment related to the hernia.

The evidence of record does not reflect that a diagnosis of 
inguinal hernia has ever been rendered, to include during 
service and post-service.  As noted, the veteran sustained a 
hernia in the right leg in July 1951, however, subsequent 
service medical records and examinations do not reflect any 
further complaints or treatment related to this hernia.  
Service medical records are devoid of a diagnosis of inguinal 
hernia, and post-service medical records are devoid of a 
diagnosis of inguinal hernia.  The veteran underwent a VA 
examination in November 2002, however a ventral hernia was 
detected, not an inguinal hernia.  In August 2004, 
clarification was sought as to whether the veteran had 
intended to claim entitlement to service connection for 
ventral hernia in lieu of inguinal hernia, however, the 
veteran's written response indicated that he had no further 
evidence to submit with regard to his inguinal hernia.  In 
any event, there is no indication that the veteran complained 
of or sought treatment for a ventral hernia during service.  
At the VA examination, the veteran reported the incurrence of 
a ventral hernia in May 1968, one month after separation from 
service, however, has submitted no medical evidence to 
support such a diagnosis, nor any evidence that such hernia 
is related to his period of active service.  

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology of any claimed inguinal hernia.  The service medical 
records do not reflect an inguinal hernia nor any complaints 
related to an inguinal hernia.  Because the evidence does not 
establish that the veteran suffered "an event, injury or 
disease in service" as it relates to his claim of service 
connection, it is not necessary to obtain a VA medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In other words, absent such evidence, the Board finds it 
unnecessary to require the veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the incurrence of an inguinal 
hernia in service.

The Board finds that based upon a thorough review of the 
veteran's service medical records and post-service medical 
evidence of record, the objective medical evidence does not 
reflect any current diagnosis of an inguinal hernia, nor is 
there any evidence that any claimed inguinal hernia is 
related to the veteran's period of service.  Consequently, 
the benefit-of-the- doubt-rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


